        Case 3:20-cv-05910-LB Document 106 Filed 10/26/20 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                        OCT 26 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
U.S. WECHAT USERS ALLIANCE; et al.,            No.   20-16908

                Plaintiffs-Appellees,          D.C. No. 3:20-cv-05910-LB
                                               Northern District of California,
 v.                                            San Francisco

DONALD J. TRUMP, in his official               ORDER
capacity as the President of the United
States; WILBUR ROSS, in his official
capacity as Secretary of Commerce,

                Defendants-Appellants.

Before: W. FLETCHER, BERZON, and BYBEE, Circuit Judges.

      Appellants’ motion (Docket Entry No. 5) to stay the district court’s

September 19, 2020 order pending appeal is denied. On the record before us,

Appellants have not demonstrated that they will suffer an imminent, irreparable

injury during the pendency of this appeal, which is being expedited. See Nken v.

Holder, 556 U.S. 418, 425–26 (2009).

      Appellees’ motions to file under seal (Docket Entry Nos. 17 and 21) are

granted. The Clerk shall maintain under seal the sealed supplemental addendum

and district court’s unredacted order (Docket Entry Nos. 17-2 and 21-2).

      The existing briefing schedule remains in place. No streamlined extensions

of time will be approved. See 9th Cir. R. 31-2.2(a)(1). No written motions for
        Case 3:20-cv-05910-LB Document 106 Filed 10/26/20 Page 2 of 2




extensions of time under Ninth Circuit Rule 31-2.2(b) will be granted absent

extraordinary and compelling circumstances.

      The Clerk shall place this case on the January 2021 calendar. See 9th Cir.

Gen. Order 3.3(g).




                                        2                                      20-16908
